 



EXHIBIT 10.01

AIRCRAFT SALE AND AIRCRAFT LEASE
ASSIGNMENT, ASSUMPTION
AND AMENDMENT AGREEMENT
AIRCRAFT FINANCING FACILITY
(STEELCASE TRUST NO. 2000-1)

This AIRCRAFT SALE AND AIRCRAFT LEASE ASSIGNMENT, ASSUMPTION AND AMENDMENT
AGREEMENT is entered into as of May 20, 2005 by and among Steelcase Financial
Services Inc., as buyer and new lessor (“Buyer”), Steelcase Inc., as Lessee
(“Lessee”); Wells Fargo Bank Northwest, National Association (formerly known as
First Security Bank, National Association), not in its individual capacity
except as provided herein, but solely as Certificate Trustee (the “Certificate
Trustee”); Wells Fargo Bank National Association (successor to Wells Fargo Bank
Nevada, National Association, successor to First Security Trust Company of
Nevada), not in its individual capacity except as provided herein, but solely as
Administrative Agent (the “Administrative Agent”); Hatteras Funding Corporation,
as CP Lender (the “CP Lender”); Scotiabanc Inc. and Banc of America Leasing &
Capital, LLC as Certificate Holders (the “Certificate Holders”); Fifth Third
Bank (formerly known as Old Kent Bank), The Northern Trust Company, The Bank of
Nova Scotia and Bank of America, National Association as Facility Lenders and
Liquidity Banks (the “Facility Lenders and Liquidity Banks”); and Bank of
America, National Association, as Administrator (the “Administrator”).
Capitalized terms used, but not defined, herein shall have the respective
meanings ascribed to such terms in the Participation Agreement (as defined
below).

WHEREAS, the Lessee, Certificate Trustee, the Administrative Agent, the CP
Lender, the Certificate Holders, the Facility Lenders and Liquidity Banks and
the Administrator are party to that certain Participation Agreement (Steelcase
Trust No. 2000-1) dated as of May 26, 2000 (as heretofore amended, modified or
supplemented being the “Participation Agreement”) in respect of one (1) 1996
Dassault Aviation Falcon 2000 aircraft bearing manufacturer’s serial no. 24 and
U.S. Registration No. N876SC (formerly N376SC) (the “Falcon 2000”) and one
(1) Dassault Aviation Falcon 900EX aircraft bearing manufacturer’s serial no. 66
and U.S. Registration No. N377SC (the “Falcon 900EX”, collectively, the
“Aircraft”);

WHEREAS, pursuant to the terms of the Master Aircraft Lease Agreement (Steelcase
Trust No. 2000-1) dated as of May 26, 2000 (the “Master Lease”) among the
Certificate Trustee, as lessor (the “Lessor”), and the Lessee, as supplemented,
in respect of the Falcon 2000, by that certain Lease Supplement and Acceptance
Certificate No. 1 (Steelcase Trust No. 2000-1) dated as of May 26, 2000 and as
further supplemented, in respect of the Falcon 900EX, by that certain Lease
Supplement and Acceptance Certificate No. 2 (Steelcase Trust No. 2000-1) dated
as of August 23, 2000, Lessee leases each of the Aircraft from Lessor (the
Master Lease as so supplemented and as otherwise amended, modified or
supplemented being the “Lease”);

WHEREAS, pursuant to Section 22.1 of the Master Lease, Lessee has the option to
purchase one or both of the Aircraft and by written notice dated January 28,
2005, Lessee has exercised this option in respect of both Aircraft;

 



--------------------------------------------------------------------------------



 



WHEREAS, in accordance with the provisions of the Lease, Lessee has designated
May 20, 2005 (the “Purchase Date”) as the purchase date for both Aircraft;

WHEREAS, Lessee wishes to assign all of its rights and obligations in respect of
the exercised option to purchase both Aircraft to Buyer and Buyer wishes to
accept and assume all of such rights and obligations, to purchase both Aircraft
and to become the lessor of the Aircraft under the Lease; and

WHEREAS, the parties hereto desire to set out the procedures for, and
consequences of, Buyer’s purchase of both Aircraft and its acceptance and
assumption of all the rights and obligations of Lessor under the Lease;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which hereby are acknowledged, the
parties agree as follows:

1. Assignment of Purchase Right. Lessee hereby assigns and delegates to Buyer
all of the rights and obligations of Lessee to purchase both Aircraft pursuant
to the exercise of the purchase option referenced above. Buyer hereby accepts
and assumes such rights and obligations including, without limitation, the
obligation to pay the Purchase Amount for each Aircraft to the Lessor on the
Purchase Date. The parties hereto acknowledge and consent to such assignment and
delegation.

2. Purchase Amount. The parties hereby agree that the amount to be paid on the
Purchase Date as the Purchase Amount for the Falcon 2000 is $12,192,607.52 and
as the Purchase Amount for the Falcon 900EX is $34,920,447.37. Lessor hereby
directs the Buyer to pay the Purchase Amount for each Aircraft to such account
as may be designated by Lessor in a written invoice to be delivered to Buyer on
or prior to the Purchase Date.

3. Consequences of Payment of Purchase Amounts. The parties hereto hereby agree
that upon payment by Buyer of the Purchase Amount for each Aircraft the
following events shall be deemed to occur simultaneously:



  (a)   Lessor shall be deemed to have assigned, delegated and otherwise
transferred to Buyer all of Lessor’s right, title and interest in, to and under,
and all of Lessor’s duties, liabilities and obligations under or in respect of,
the Lease and the lease of such Aircraft thereunder and Buyer shall be deemed to
have accepted all of such right, title and interest and to have assumed all of
such duties, liabilities and obligations;     (b)   each of the Security
Agreement, Trust Agreement, Participation Agreement and every other Operative
Document in respect of such Aircraft (other than the Lease) shall terminate and
all rights, claims, liabilities and obligations of each party thereunder shall
be released and terminated except for such rights, if any, that expressly
survive such termination;     (c)   the trust created by the Trust Agreement and
the trust created by the Security Agreement, in each case, in respect of such
Aircraft shall terminate and all rights,

2



--------------------------------------------------------------------------------



 



      claims, liabilities and obligations of each party thereunder shall be
released and terminated;     (d)   the debt created under the Loan Agreement and
evidenced by the Notes shall be satisfied and discharged in full;     (e)  
Lessor shall transfer and convey to Buyer all of its right, title and interest
in and to such Aircraft, such transfer and conveyance to be evidenced by the
execution and delivery by Lessor to Buyer of a warranty bill of sale in respect
of such Aircraft, substantially in the form of Exhibit A hereto (the “Warranty
Bill of Sale”);     (f)   Section 22.1(a) of the Master Lease is hereby amended
to delete the phrase “provided that the Renewal Option shall not be available
for any Aircraft at the end of the second (2nd) Renewal Term of such Aircraft”;
    (g)   the Lease Term for each Aircraft shall be extended to May 26, 2006 as
if Lessee had exercised the Renewal Option for such extended term and Basic Rent
shall continue to be paid by Lessee to Buyer in the amounts and on the dates set
forth in the Lease immediately prior to the transactions contemplated hereby;  
  (h)   all references in the Lease to “Lessor” shall be deemed references to
Buyer as though originally named therein in place of the Certificate Trustee;
all references in the Lease to “Administrative Agent” shall be deemed to be of
no effect; and other references to other parties in the Lease or to any other
Operating Documents shall be construed in a manner that is consistent with the
intentions of this Agreement; and     (i)   except as expressly modified hereby
the Lease (including the provisions of Appendix A of the Participation Agreement
incorporated therein by reference) shall remain in full force and effect.

4. Filing of Documents. Each of the parties hereto hereby agrees that upon
payment by Buyer of the Purchase Amount for each Aircraft the following actions
shall be taken:



  (a)   Lessor shall execute and deliver to Buyer the Warranty Bill of Sale for
such Aircraft;     (b)   in respect of such Aircraft, Lessor shall cause to be
filed with the FAA an FAA Assignment and Assumption Agreement substantially in
the form of Exhibit B hereto and the Administrative Agent shall cause to be
filed with the FAA an FAA form of Aircraft Mortgage Release;     (c)  
Administrative Agent shall cause a UCC-3 termination statement in respect of the
Aircraft mortgage to be filed in the applicable recording office in the State of
Utah;     (d)   Lessor and Buyer shall cause a UCC-3 assignment statement in
respect of the Lease to be filed in the applicable recording office in the State
of Michigan; and

3



--------------------------------------------------------------------------------



 



  (e)   Buyer shall deliver to Lessor a resale certificate evidencing exemption
from Michigan sales tax.

5. Direction. Each of the Certificate Holders hereby directs the Certificate
Trustee to enter into this Agreement and to take the actions contemplated
hereby. Each of the Lenders hereby directs the Administrative Agent to enter
into this Agreement and to take the actions contemplated hereby.

6. Further Assurances. Each of the parties hereto hereby agrees to execute such
documents (including any UCC termination statements) and to take such actions as
Lessee may reasonably request in order to implement this Agreement and the
termination and release contemplated hereby.

7. Expenses. Lessee shall pay the reasonable costs and expenses incurred by each
party in connection with this Termination and Release and the actions
contemplated hereby.

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized person as of the date first above written.

STEELCASE INC., as Lessee

             
By:
                     

  Name:                      

  Title:                      

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION
(formerly known as FIRST SECURITY BANK, NATIONAL ASSOCIATION),
not in its individual capacity except as expressly provided in
the Operative Documents, as Certificate Trustee and Lessor

             
By:
                     

  Name:                      

  Title:                      

WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor to Wells Fargo Bank Nevada, National Association,
successor to First Security Trust Company of Nevada),
not in its individual capacity except as expressly provided in
the Operative Documents, as Administrative Agent

             
By:
                     

  Name:                      

  Title:                      

HATTERAS FUNDING CORPORATION, as CP Lender

             
By:
                     

  Name:                      

  Title:                      

FIFTH THIRD BANK (formerly known as Old Kent Bank),
as a Facility Lender

             
By:
                     

  Name:                      

  Title:                      

5



--------------------------------------------------------------------------------



 



THE NORTHERN TRUST COMPANY, as a Facility Lender

             
By:
                     

  Name:                      

  Title:                      

THE BANK OF NOVA SCOTIA, as a Facility Lender

             
By:
                     

  Name:                      

  Title:                      

SCOTIABANC INC., as a Certificate Holder

             
By:
                     

  Name:                      

  Title:                      

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrator
and as Facility Lender

             
By:
                     

  Name:                      

  Title:                      

BANC OF AMERICA LEASING & CAPITAL, LLC, as Arranger
and as a Certificate Holder

             
By:
                     

  Name:                      

  Title:                      

6



--------------------------------------------------------------------------------



 



STEELCASE FINANCIAL SERVICES INC., as Buyer

             
By:
                     

  Name:                      

  Title:                      

7



--------------------------------------------------------------------------------



 



EXHIBIT A

WARRANTY BILL OF SALE (N377SC)

KNOW ALL MEN BY THESE PRESENTS:

     THAT, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (formerly known as
FIRST SECURITY BANK, NATIONAL ASSOCIATION), not in its individual capacity, but
solely as Certificate Trustee (the “Seller”) under that certain Trust Agreement
(Steelcase Trust No. 2000-1) dated as of May 26, 2000 (the “Trust Agreement”),
is the owner of good and marketable title to the following aircraft equipment
(herein referred to collectively as the “Aircraft”):

One (1) Dassault Aviation Falcon 900EX aircraft bearing manufacturer’s serial
number 66 and U.S. Registration No. N377SC, together with three (3) AlliedSignal
Model TFE 731-60 engines installed thereon, bearing manufacturer’s serial
numbers P112311, P112312 and P112313, respectively, together in each case with
all parts, components, appliances, modules, instruments, appurtenances,
accessories, furnishings and other equipment relating to such airframe or any
such engine, and all log books, manuals, records (including, but not limited to,
inspection, maintenance and overhaul records), and other data relating to such
aircraft, engines or parts;

     THAT, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller does on this date grant, convey, transfer,
bargain and sell, deliver and set over unto STEELCASE FINANCIAL SERVICES INC.
(“Buyer”) and unto its successors and assigns forever all of Seller’s right,
title and interest in and to the above described Aircraft, in its “as-is,
where-is” and “with all faults” condition;

     THAT, Seller hereby warrants to Buyer, its successors and assigns that
there is hereby conveyed to Buyer on the date hereof good and marketable title
to the aforesaid Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others of any nature that is, in each case, a
Certificate Trustee Lien (as such term is defined in the Participation Agreement
that is referred to in the Trust Agreement), and that Seller will warrant and
defend such title forever against all claims and demands whatsoever;

     THAT, Seller hereby assigns to Buyer, its successors and assigns any and
all warranties received by Seller, directly or indirectly from any manufacturer
or third party vendor, whether under the original manufacturer’s purchase
agreement or otherwise, with respect to all or any portion of the Aircraft;

 



--------------------------------------------------------------------------------



 



     THAT, Seller hereby represents to Buyer that Seller has the power to
execute and deliver this Bill of Sale, this Bill of Sale has been duly executed
and delivered on behalf of Seller, this Bill of Sale constitutes the valid and
binding obligation of Seller and is enforceable in accordance with its terms,
and the Aircraft has not been modified for military purposes.

     EXCEPT AS OTHERWISE SET FORTH ABOVE, SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, AND EXPRESSLY DISCLAIMS, ANY AND ALL SUCH OTHER REPRESENTATIONS AND
WARRANTIES, EITHER EXPRESS OR IMPLIED, AS TO THE VALUE, CONDITION, FITNESS FOR
ANY PARTICULAR PURPOSE, DESIGN, OPERATION OR MERCHANTABILITY THEREOF.

     THIS BILL OF SALE SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

     IN WITNESS WHEREOF, Seller has caused this instrument to be executed in its
name this 20th day of May 2005.

                  WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (formerly
known as FIRST SECURITY BANK, NATIONAL ASSOCIATION), not in its individual
capacity but as Certificate Trustee
 
           

  By:                      
 
           

  Name:                      
 
           

  Title:                      

 



--------------------------------------------------------------------------------



 



EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT
(N377SC)

          This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) entered
by and between Wells Fargo Bank Northwest, National Association (formerly known
as First Security Bank, National Association), not in its individual capacity
but solely as Certificate Trustee, as assignor (the “Assignor”), and Steelcase
Financial Services Inc., as assignee (the “Assignee”), dated the 20th day of
May, 2005.

          WHEREAS, the Assignor is a party to the Agreement, as more
particularly described in Annex I attached hereto (the “Assigned Agreement”);

          WHEREAS, the Assignor has agreed to assign, delegate and otherwise
transfer and convey to the Assignee all of its rights, interests, duties,
obligations and liabilities in, to and under the Assigned Agreement with respect
to the Aircraft, as more particularly described in Annex I attached hereto (the
“Aircraft”); and

          WHEREAS, the Assignee desires to accept the assignment, delegation,
transfer and conveyance of all of the Assignor’s rights, interests, duties,
obligations and liabilities in, to and under the Assigned Agreement with respect
to the Aircraft to the same extent as if the Assignee had executed the Assigned
Agreement.

          NOW, THEREFORE, in consideration of the foregoing and of other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:

          1. Assignment of Assigned Agreement. The Assignor hereby assigns,
delegates, transfers and conveys to the Assignee all of its rights, interests,
duties, obligations and liabilities in, to and under the Assigned Agreement with
respect to the Aircraft.

          2. Assumption of Assigned Agreement. The Assignee hereby accepts the
assignment contained in Section 1 and assumes all of the duties, obligations and
liabilities of the Assignor in, to and under the Assigned Agreement with respect
to the Aircraft to the same extent as if the Assignee had executed the Assigned
Agreement. The Assignee hereby agrees to be bound by the terms and provisions of
the Assigned Agreement and accepts all of the Assignor’s rights, interests,
duties, obligations and liabilities thereunder.

          3. Governing Law. This Assignment shall in all respects be governed
by, and construed in accordance with, the internal laws of the State of New
York, including all matters of construction, validity or interpretation of this
Assignment.

 



--------------------------------------------------------------------------------



 



          4. Counterparts. This Assignment may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one and the same instrument.

          5. Binding Nature. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.

[signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Assignment as of the date first set forth above.

              WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (formerly known
as FIRST SECURITY BANK, NATIONAL ASSOCIATION), not in its individual capacity
but olely as Certificate Trustee
 
       

  By:              

  Title:              

      Assignor

              STEELCASE FINANCIAL SERVICES INC.
 
       

  By:              

  Title:              

      Assignee

 



--------------------------------------------------------------------------------



 



Annex I
to Assignment and Assumption Agreement

Description of Assigned Agreement

          Master Aircraft Lease Agreement (Steelcase Trust No. 2000-1) dated as
of May 26, 2000 between Wells Fargo Bank Northwest, National Association
(formerly First Security Bank, National Association), as certificate trustee, as
lessor, and Steelcase Inc., as lessee, which was recorded by the Federal
Aviation Administration on July 17, 2000 and assigned Conveyance No. H099653, as
supplemented by the following described instruments:

                  Date of   FAA   FAA Instrument   Instrument   Recording Date  
Conveyance No.
Lease Supplement and Acceptance Certificate No. 1 (Steelcase Trust No. 2000-1)
  as of
05/26/00   07/17/00   H099653
 
           
Lease Supplement and Acceptance Certificate No. 2 (Steelcase Trust No. 2000-1)
  as of
08/23/00   08/25/00   CC013412

Description of Aircraft

          One (1) Dassault Falcon 900 EX aircraft bearing manufacturer’s serial
number 66 and U.S. Registration No. N377SC and three (3) Allied Signal TFE731-60
aircraft engines bearing manufacturer’s serial numbers P112311, P112312 and
P112313.

 